TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-12-00628-CR


Darin Duane Drummond, Appellant

v.

The State of Texas, Appellee




FROM THE DISTRICT COURT OF BELL COUNTY, 264TH JUDICIAL DISTRICT
NO. 69130, THE HONORABLE MARTHA J. TRUDO, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

		Appellant Darin Duane Drummond seeks to appeal from a judgment of conviction
for aggravated assault against a public servant.  See Tex Penal Code Ann. § 22.02 (West 2011).  The
trial court has certified that this is a plea-bargain case and Drummond has no right of appeal. 
Accordingly, the appeal is dismissed for want of jurisdiction.  See Tex. R. App. P. 25.2(a)(2), (d).

						__________________________________________
						Melissa Goodwin, Justice
Before Chief Justice Jones, Justices Rose and Goodwin
Dismissed for Want of Jurisdiction
Filed:   October 11, 2012
Do Not Publish